Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office action.  Claims 1-9, 11-17 are pending in this application and have been rejected below.  

Response to Amendment
Applicant’s amendments are acknowledged.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9, 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, 
Claims 1-9, 11-17 falls within a statutory class of process, machine, manufacture, or composition of matter.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. Claims 1, 14, and 15 includes limitations reciting functionality issuing a notice for prompting schedule registration by:
Predicting, based on a behavior history of a user, an occurrence period of a predicted future event 
Determining a notice timing for an event recommendation notice prompting scheduling registration of the predicted future event…
Selecting a candidate for a spot for the event in accordance with preferences of each user of a plurality of users predicted to participate in the event…
Presenting the event recommendation notice at the determined notice timing
These limitations describe an abstract idea reasonably categorized as Certain methods of organizing human activity because the predicting and determining and presenting steps manage a user’s schedule based on the behavior history -with relates to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes because the predicting, determining, and selecting are evaluations that can be performed in the human mind.  
Similarly, Claims 2-9, 11-13 recite the abstract concept identified above. In 
addition, Claims 2-7 further adds subtracting a preparation period of time from an occurrence period, or subtracting past schedule registration dates from past occurrence dates, Claim 17 also calculates an average difference, which further narrows the abstract idea above. 
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claims 1, 14, and 15 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a recommendation control unit, processor, output device, and display. When considered in view of the claim as a whole, Examiner submits that these additional elements that integrate the abstract idea into a practical application because, in view of Figure 2-4, 0025, 0040, and the associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).   
Claims 2-7, 9, and 11 further recite the additional element, the “recommendation control unit.” Claims 12-13 further recite the additional element, “a notice control unit” and “… the notice control unit performs control to notify a user …” Claim 8 does not recite any additional elements. Examiner submits the “recommendation control unit” and “notice control unit” are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  In addition, the “performs control to notify a user” are mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)).
As a result, claim 1-9, 11-17 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
With respect to Step 2B of the framework, Claims 1, 14, and 15 do not include additional elements amounting to significantly more than the abstract idea. As noted above, Claim 1, 14, and 15 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the recommendation control unit, processor, output device, display.  Examiner submits that the additional elements do not amount to significantly more than the abstract idea because, in view of Figure 2-4, 0040 and the associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f), and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   The display functionality is also well-understood, routine, and conventional computer function in view of Figure 2, 0025, which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.
Claims 2-7, 9, and 11 further recite the additional element, the “recommendation control unit.” Claims 12-13 further recite the additional elements, “a notice control unit” and “… the notice control unit performs control to notify a user …” Claim 8 does not recite any additional elements. These additional elements do not amount to significantly more than the abstract idea. Specifically, the “recommendation control unit” and “notice control unit” are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f), and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   In addition, the “performs control to notify a user” are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); 
As a result, Claims 1-9, 11-17 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong.  
Accordingly, Claims 1-9, 11-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments with respect to 101 Rejection have been fully considered but are not persuasive.
Applicant argues the claims recite matter that does not fall within Certain methods of organizing human activity, Mental processes, or Mathematical concepts.  
Examiner responds the claim falls within Certain methods of organizing human activity because the predicting and determining and presenting steps manage a user’s schedule based on the behavior history -which relates to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes because the predicting, selecting, and determining are evaluations that can be performed in the human mind.  
Applicant refers to the claims as a “specifically recited technical solution directed towards a particular configuration of the various technical elements set forth by the particular claim recitations” and “a specific improvement in computer-related technology.”  
Examiner responds the claim does not provide technical improvements that integrate the abstract idea into a practical application.  Instead, the recited improvements amount to no more than business improvements associated with making a predicting of an occurrence period of an event, determining a timing for an event recommendation, selecting a candidate for a spot in accordance with preferences of each user of a plurality or users predicted to participate in the event, and presenting the recommendation at the notice timing – that help manage a user’s schedule based on the behavior history, and utilize generic computer technology as a tool to perform the recited abstract idea.  
Applicant argues, “The presently recited claim elements provide a particular solution to a particular problem in the art, and the claimed solution is not appreciated in the prior art. Furthermore, Applicant respectfully asserts that the claimed invention is novel and nonobvious, and the deficiencies of the cited art discussed below provide an additional indication that the recited claim elements are not routine or conventional in the relevant field.” 
The limitations being referred to within a particular solution to a particular problem in the art, are all part of and directed to the abstract idea set forth above in the first prong of Step 2A. (See 101 Rejection Above). Simply reciting limitations that narrow an abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 11 (Fed Cir. May 15, 2018).
Applicant argues the novel and nonobvious configuration of the recited claim elements is oversimplified by the Examiner’s characterization of the claims.  
Examiner responds as stated in the abstract idea, the claim simply makes a predicting of an occurrence period of an event, determines a timing for an event recommendation, selects a candidate for a spot in accordance with preferences of each user of a plurality or users predicted to participate in the event, and presenting the recommendation at the notice timing – that help manage a user’s schedule based on the behavior history, and utilize generic computer technology as a tool to perform the recited abstract idea.  
Applicant’s arguments with respect to the independent claim have been fully considered but are moot in view of Mishra (See 103 Rejection).
Koukoumidis does not explicitly state the candidate of the spot for the predicted future event is selected in accordance with preferences of each user of a plurality of users predicted to participate in the predicted future event.  Mishra discloses this limitation (
(0034-0036, 0042
[0035] The profile component 202 of the disclosed architecture can generate "activity profiles" of users, which can then be applied as filters across different times and places for suggesting activities in realtime (processing at or near the timespan at which the actual event is occurring). Users with similar activity profiles (interpreted as each user in a group with similar preferences) can opt-in for receiving group activities in a specific area and time, as well as coupons/group discounts for events in high-activity locations.” (user “opting in” for receiving group activities in a specific area and time is interpreted as “predicted to participate”);  activity examples in 0034- … "adventure" of riding the Seattle Ferris Wheel, or "listen to music" concert at the "Triple Door" or "Seattle Symphony" in the "evening"… (different spots);   
[0036] A user "activity profile" is the set of most dominant activities that has been suggested to the user based on the user's past selection of area, time, and/or preferences. For example, an activity profile can be "Going to live music in SoDo (a neighborhood of Seattle) or the George (a social environment near Seattle) in summer, "Dining" in Capitol Hill, or "Shopping in Belltown",		0042- … the resulting activity profile or set of activity suggestions can be potentially used for myriad other applications such as group discounts/coupons for a group of people doing the same activity at the same time, filtering users based on their activity profiles to suggest group activities (e.g., such as tailgating, flashmobs, go karting, etc.) happening in a given area, or online match making/dating.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Misra’s preferences for each individual user to Koukoumidis general group preferences, enabling users to meet more users with similar “activity profiles” at recommended events, providing group discounts for the same event (0034-0036, 0042) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koukoumidis (2014/0032678) in view of Trundle (US Patent 8456293) in view of Mishra (2015/0058345)  

Regarding Claim 1, Koukoumidis discloses: An information processing apparatus, comprising: (Figure 8-9, 0039, 0043)
an event recommendation control unit configured to: predict, based on a behavior history of a user, an occurrence period of a predicted future event, (Abstract, 0019 0023-0026, Figure 1 (1112), Figure 2 (202-208) –
Abstract- In one example, a recommendation component (recommendation control unit) may observe that the user frequently stops for ice cream on Fridays after work (an occurrence period of a predicted future event) (e.g., based upon prior social network check-ins).  Accordingly, on the following Friday, the recommendation component may push a recommendation to the user's device to visit a particular grocery store on the way home from work that is within 10 minutes of the user's home…”
See Figure 2(202…208) for all triggers;
0019 – the recommendation is based on an inference that a user will perform the activity 
determine a notice timing for an event recommendation notice prompting schedule registration of the predicted future event, wherein the notice timing is determined in consideration of a preparation period of time of the user for the predicted future event. (0023(bottom) - the recommendation may be pushed to the user at a push time (notice timing) that may provide the user with adequate notice to reach the store before the store closes. In this way, the recommendation may be pushed to the device at the push time. (in consideration of preparation time)
0026(bottom) - The recommendation component 210 may push the recommendation 216 to the device 218 of the user at a push time (e.g., an hour before work ends) that may provide the user with adequate time to follow the recommendation 216. )
and initiate presentation of the event recommendation notice at the determined notice timing using an output device, wherein the output device includes a display on which the event recommendation notice including the candidate of the spot for the predicted future event is displayed at the determined notice timing, (Abstract- Accordingly, on the following Friday, the recommendation component may push a recommendation to the user's device to visit a particular grocery store on the way home from work that is within 10 minutes of the user's home…”
0023(bottom) -In this way, the recommendation may be pushed to the device at the push time. 
0026(bottom) - The recommendation component 210 may push the recommendation 216 to the device 218 of the user at a push time (e.g., an hour before work ends) that may provide the user with adequate time to follow the recommendation 216
See Figures 2-7 – visual display on the output device)
wherein the event recommendation control unit selects a candidate of a spot for the predicted future event in accordance with a plurality of preferences of a plurality of users predicted to participate in the predicted future event, the plurality of user including the user.  [0020] In one example, the triggering event may be based upon user data (e.g., publicly available data, data that the user has provided permission to use in pushing recommendations, data that the user has not opted out to use in pushing recommendations, etc.). For example, email, a calendar, prior search results selected by the user, prior map directions followed by the user, location check-in events, social network events with which the user has participated, and/or a variety of other sources may be mined for triggering event data. In another example, the triggering event may be based upon aggregated user data. For example, users of a mapping service generally choose to buy ice cream from grocery stores that are located within 5 miles from home to avoid melting.)
wherein the event recommendation control unit is implemented via at least one processor.  (Figure 9, 0043-0045- processing unit).
Koukoumidis does not explicitly state the presentation is initiated using an output device of the information processing apparatus.
Trumble, “Providing Electronic Content Based on Sensor Data” discloses this limitation (Figure 3(310-316)-Alarm Panel includes a Controller, Electronic Display, and Speaker;  
12(5-15)-   The alarm panel 310 includes an electronic display 316.  The electronic display 316 may be any type of electronic display configured to render a visually perceivable display of information (e.g., an LCD display, a plasma 
display, etc.). …The electronic display 316 also may be used to display electronic 
content, such as advertisement content, news content, weather content, and 
entertainment content.
12(46)-13(7)-The alarm system also includes a speaker 330. …The speaker 330 may receive an electrical signal from the controller 312 and produce an audible output based on the electrical signal.  For example, the controller 312, in response to detecting an alarm event, may send a signal to the speaker 330 to cause the speaker to produce an audible alarm sound.  The speaker 330 also may output audio messages (e.g., audio advertisements, broadcast audio alerts, etc.).  In another example, the controller 312 may send a signal representative of a voice communication to the speaker 330 to cause the speaker to produce an audible output of the voice communication….  In some implementations, the speaker 330 may be provided in the alarm panel 330…
17(60)-18(10)- For example, when the selected advertisement is directed to a short term need of the customer, the network operations center 340 may determine to present the selected advertisement using an electronic display in an area in which the user is detected by the alarm panel 310 and also provide an audible alert to indicate to the customer that the advertisement is being presented…….the network operations center 340 may determine to present the 
advertisement for the Chinese restaurant on the electronic display 316 of the 
alarm panel 310 when the customer is detected to be near the alarm panel 310 
and also activate the speaker 330 to produce an audible alert to direct the user's attention to the advertisement for the Chinese restaurant.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koukoumidis information processing apparatus to include Trumble’s output device, increasing user convenience in receiving an alarm message when a user is near an alarm (18(2-10))
Koukoumidis does not explicitly state the candidate of the spot for the predicted future event is selected in accordance with preferences of each user of a plurality of users predicted to participate in the predicted future event.  Misra-  “Realtime activity suggestion from social and event data” discloses this limitation (
(0034-0036, 0042
[0035] The profile component 202 of the disclosed architecture can generate "activity profiles" of users, which can then be applied as filters across different times and places for suggesting activities in realtime (processing at or near the timespan at which the actual event is occurring). Users with similar activity profiles (interpreted as each user in a group with similar preferences) can opt-in for receiving group activities in a specific area and time, as well as coupons/group discounts for events in high-activity locations.” (user “opt-in” for receiving group activities is interpreted as “predicted to participate”);  activity examples in 0034- … "adventure" of riding the Seattle Ferris Wheel, or "listen to music" concert at the "Triple Door" or "Seattle Symphony" in the "evening"… (different spots for a predicted event);   
[0036] A user "activity profile" is the set of most dominant activities that has been suggested to the user based on the user's past selection of area, time, and/or preferences. For example, an activity profile can be "Going to live music in SoDo (a neighborhood of Seattle) or the George (a social environment near Seattle) in summer, "Dining" in Capitol Hill, or "Shopping in Belltown",		0042- … the resulting activity profile or set of activity suggestions can be potentially used for myriad other applications such as group discounts/coupons for a group of people doing the same activity at the same time, filtering users based on their activity profiles to suggest group activities (e.g., such as tailgating, flashmobs, go karting, etc.) happening in a given area, or online match making/dating.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Misra’s preferences for each individual user to Koukoumidis in view of Trundle’s general group preferences, enabling users to meet more users with similar “activity profiles” at recommended events, providing group discounts for the same event (0034-0036, 0042) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding Claim 2, Koukoumidis discloses The information processing apparatus according to claim 1, wherein based on the behavior history of the user, the event recommendation control unit is further configured to calculate the preparation period of time in accordance with a purpose of the predicted future event, and subtract the preparation period of time from the occurrence period of the predicted future event to determine the notice timing (Abstract, 0023 – determining the “adequate notice to reach the store before the store closes” based on the need to buy ice cream (purpose of predicted event); subtracting this time from the closing time to determine the push time)
 
Regarding Claim 3, Koukoumidis discloses The information processing apparatus according to claim 2, wherein the behavior history of the user includes an event occurrence history and a schedule history, (Abstract, “In one example, a recommendation component may observe that the user frequently stops for ice cream on Fridays after work (e.g., based upon prior social network check-ins). (event occurrence history, schedule history); Figure 2 (202) – Calendar Data)  
and the event recommendation control unit calculates the preparation period of time according to the purpose of the event, based on a difference between each of occurrence dates of a past event based on the event occurrence history and a schedule registration date corresponding to the occurrence date of the past event.  (0023 – determining the “adequate notice to reach the store before the store closes” based on the need to buy ice cream; subtracting this time from the closing time to determine the push time;   Abstract-difference would be zero, because the date the user travels to ice cream and the date the user stops for ice cream would be the same)
 
Regarding Claim 4, Koukoumidis discloses The information processing apparatus according to claim 3, wherein the behavior history of the user further includes a search history of information regarding an event by the user, [0020] In one example, the triggering event may be based upon user data…For example…prior map directions followed by the user (search history of information))
and the event recommendation control unit calculates the preparation period of time for each classification of the purpose of the event, further in consideration of a difference between each occurrence date of a plurality of occurrence dates of the past event based on the event occurrence history and a search date corresponding to the occurrence date of the past event. (0023 – determining the “adequate notice to reach the store before the store closes” based on the need to buy ice cream (interpreted as the classification of the purpose of the event); subtracting this time from the closing time to determine the push time
Examiner notes the recommendation for the same day event (reach the store before it closers) would also correspond to a date difference of zero of “prior map directions were followed” (0020) (search history of information) and arrival to a location within the directions)

Regarding Claim 5, Koukoumidis discloses The information processing apparatus according to claim 1, wherein the event recommendation control unit is further configured to calculate the preparation period of time in accordance with a field of a spot for the predicted future event. (0023(bottom) – the same day, or “adequate time to reach the store before it closes” –for a grocery store)
 
Regarding Claim 6, Koukoumidis discloses The information processing apparatus according to claim 5, wherein the event recommendation control unit calculates the preparation period of time, further in consideration of popularity of the spot for the predicted future event. (0020(bottom) - In another example, the triggering event may be based upon aggregated user data.  For example, users of a mapping service generally choose to buy ice cream from grocery stores that are located within 5 miles from home to avoid melting.
 
Regarding Claim 7, Koukoumidis discloses The information processing apparatus according to claim 5, wherein the event recommendation control unit calculates the preparation period of time, further in consideration of a period or a season of occurrence of the predicted future event.  (Abstract, 0023 – an hours of operation constraint (period of occurrence of predicted event) determines the “adequate time to reach the store before it closes”) 
 
Regarding Claim 8, Koukoumidis discloses The information processing apparatus according to claim 1 wherein the behavior history of the user includes an event occurrence history and a schedule history. (Abstract – the user frequently stops for ice cream (event occurrence) on Fridays after work (schedule history) (e.g. based upon prior social network check-ins)
 
Regarding Claim 9, Koukoumidis discloses The information processing apparatus according to claim 1, wherein the event recommendation control unit predicts the occurrence period of the predicted future event, in accordance with a habit of the user based on the behavior history of the user. (Abstract – predicting stopping for ice cream based on frequent social network check-ins Fridays after work; 
0019 - In one example, the triggering event may correspond to an inference that a user will perform an activity.  The inference may be based upon a prior occurrence of the activity by the user (e.g., the user likes to buy ice cream on Fridays when the weather is over 80.degree.).

Regarding Claim 11, Koukoumidis discloses The information processing apparatus according to claim 10, wherein the event recommendation control unit selects the candidate of the spot  (Abstract - In one example, a recommendation component may observe that the user frequently stops for ice cream on Fridays after work (e.g., based upon prior social network check-ins).  Accordingly, on the following Friday, the recommendation component may push a recommendation to the user's device to visit a particular grocery store on the way home from work that is within 10 minutes of the user's home)
Koukoumidis does not explicitly state the candidate of the spot is selected “further in accordance with a family structure of the user.”  Mishra, discloses this limitation (Abstract, Figure 3, 0030, 0066-0070 – filtering map by with whom, and custom activities/events (ex. “dine and listen to music and be with family” activities);
[0030] Dynamic display of activity data by the presentation component 206 for a user-specified area is provided to peruse variation of activities over time.  The display of salient activity regions on maps is provided that delineates areas, streets, neighborhoods for a single activity or combination of two or more activities.  For example, displaying heatmaps (a graphical representation where different values are represented as correspondingly different colors, such as in a thermal relationship where variations of reds are a higher values and variations of blues are lower values) that show areas with high "dine" activity or areas that have "dine and listen to music" or "dine and listen to music and be with family" activities.  The heatmaps for multiple activities are combined overlays that show aggregated activities.
0066- selection of with whom, and activity
0070 – selections show most popular locations
0070 - When the user selects one of the suggested activities (e.g., dining), 
the heatmap 306 again is dynamically updated to only show the most popular 
dining locations for the locals, on the weekend, in the city.  Additionally, a "dining map" graphic is presented on the heatmap 306 for feedback to the user as to the current "dining" selection.  The three suggested events are then displayed on the heatmap 306 as the most popular or "hotter" places (represented by brighter colors (e.g., yellows, greens)) relative to the other less popular or "cooler" places (e.g., represented by the darker colors (e.g., blue, grays)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koukoumidis in view of Trumble’s spot selection to include Mishra’s selection criteria of “in accordance with a family structure of the user,” highlighting locations on a map based on user-selected criteria (ex. “dine and listen to music and be with family“ activities (0030)), increasing user customization (Figure 3)

Regarding Claim 12, Koukoumidis discloses The information processing apparatus according to claim 1, further comprising: a notice control unit configured to notify the user of the prompting of the schedule registration of the predicted future event at the determined notice timing. (Abstract -the recommendation component may push a recommendation to the user's device to visit a particular grocery store on the way home from work that is within 10 minutes of the user's home;
0023(bottom) - …the recommendation may be pushed to the user at a push time that may provide the user with adequate notice to reach the store before the 
store closes.  In this way, the recommendation may be pushed to the device at 
the push time.)
 wherein the notice control unit is implemented via at least one processor. (Figure 9, 0043-0045- processing unit)

Regarding Claim 13, Koukoumidis discloses The information processing apparatus according to claim 12, wherein the notice control unit performs control to notify the user again, for a change in a status of a spot for the predicted future event of which the user has been notified. (0005 – “a new route may be recommended based upon current traffic conditions”; Examiner interprets a route to be a status for the spot)

Claims 14-16 stand rejected based on the same citations and rationale as applied to Claim 1. 


Claims 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koukoumidis (2014/0032678) in view of Trundle (US Patent 8456293) in view of Misra in view of Ave (2020/0265387)

Regarding Claim 17, Koukoumidis discloses The information processing apparatus according to claim 3. Koukoumidis does not explicitly state:    wherein the event recommendation control unit calculates the preparation period of time based on an average difference calculated based on the difference between each occurrence date of the plurality of occurrence dates of the past event and the schedule registration date corresponding to the occurrence date of the past event.  Ave, directed to managing a calendar, discloses this limitation 
(Abstract, 0079-0081 – determining an average amount of time (ie. days) between scheduling a block in a calendar and the day of the event
0079 - ….In one example, it may be determined that on Monday the merchant sets Wednesday as being unavailable for scheduling appointments with the merchant. As such, here the merchant sets unavailability two days in advance…. The operation 608 may include determining on average or for a specific instance how far in advance a period of time is set as unavailable…such as an average number of minutes, hours, days, weeks, months, etc.
[0080] At 610, the service provider 102 may make a notification available to the merchant suggesting that the merchant be scheduled as unavailable in the calendar during the future period of time (determined at 606). This may include sending the notification to a device associated with the merchant (e.g., via a text message, email, notification in an application, or other message), causing the notification to be presented via a user interface for the merchant (e.g., a merchant-facing interface that displays a calendar), and so on. The notification may suggest a particular time slot for setting as unavailable (e.g., next Monday at 3 PM).
[0081] In some examples, the notification is made available to the merchant based on how far in advance the merchant has set a period of time as unavailable and/or has rescheduled an appointment (the determination at the operation 608). In one instance, if the merchant frequently sets Mondays as unavailable in the calendar on Friday, a notification may be provided to the merchant on Friday suggesting that Monday be scheduled as unavailable. Alternatively, or additionally, the notification for scheduling unavailability of the merchant may be provided any number of hours, days, weeks, months, etc. in advance of a particular time at which the calendar is generally set as unavailable and/or at which an appointment is rescheduled. In returning to the illustration above where Mondays are frequently set as unavailable on Friday, the notification may be provided on the Wednesday prior to the Monday, providing the merchant with additional advance notice to mark the calendar as unavailable.
Examiner notes in view of 0052- “unavailable” in the merchant’s calendar is considered a “block of time” or a scheduled appointment)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Koukoumidis in view of Trumble’s in view of Misra’s preparation period of time to include Eve’s average difference between each occurrence date of the plurality of occurrence dates of the past event and a schedule registration date, helping provide advanced notice to a user before an event.  (0079-0081)   Ave’s notice would benefit Koukoumidis’s push-based recommendation system by informing earlier (ie. days) before an event (0079)

Conclusion
The prior art made of record and not relied upon is considered pertinent to

applicant's disclosure. 

Vosecky at al., “Limosa: A System for Geographic User Interest Analysis
in Twitter,” In Proceedings of the 16th International Conference on Extending Database Technology, March 18, 2013, 4 pages.  – providing location-sensitive and topic relevant recommendations for twitter users;    								Page 1-  In this work, we develop Limosa, an interactive system, which focuses on analyzing the interplay between geographic locations, users, and topics in the Twitter environment and their rich implicit relationships. A facility for mining such relationships can provide valuable global-level insights into the geographic interests of Twitter users. Second, it can provide a basis for location-sensitive and topically-relevant recommendation and personalization services for individual users. We now briefly discuss how the mentioned entities affect geographic user interest modeling in Limosa.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623